Per Curiam.
Furry sued the Erie Railroad Company before a justice of the peace to. recover damages for burning his fences, grass, pasture and meadow, claiming that the engines which set the fire were out of order when they ran through his farm. The justice gave judgment against the railroad company for $213.00, and the common pleas on error affirmed the judgment. The circuit court reversed the justice and common pleas, and held that the justice had no jurisdiction : that the action involved the title or possession to real estate which it was incumbent on the plaintiff to establish in order to maintain his suit, and that it was not an action of trespass to realty.